74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Matthew GORE, a Minor, by and through his Father and NextFriend, Michael Gore;  Michael Gore, Appellants,v.SPALDING & EVENFLO COMPANIES, INC.;  Sheila Gore, Appellees.
No. 95-2024.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 8, 1996.Filed Jan. 12, 1996.

Before MAGILL, REAVLEY*, and HANSEN, Circuit Judges.
PER CURIAM.


1
This is a product liability suit.  A jury verdict and judgment was entered in favor of Spalding & Evenflo Companies, Inc. The Gores appeal certain district court1 evidentiary rulings and the district court's refusal to submit a specific jury instruction.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law appears and that the district court correctly ruled.  Accordingly, the district court's judgment is affirmed.  See 8th Cir.  R. 47B.



*
 The Honorable Thomas M. Reavley, United States Circuit Judge for the United States Court of Appeals, Fifth Circuit, sitting by designation


1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri